Case 7:19-cr-00700-VB Document 175 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

 

V. ORDER

WENDELL JONES, 19 CR 700-1 (VB)
Defendant.

It is hereby ORDERED that Daniel A. Hochheiser, Esq., is relieved as attorney of record
for defendant Wendell Jones, and Frank O’Reilly, Esq., is appointed as defendant Jones’s
attorney pursuant to the Criminal Justice Act.

Dated: November 16, 2020

White Plains, NY
SO ORDERED:

Vincent L. Briccetti
United States District Judge

 

 
